DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2016/071355 filed 9/9/2016.
Claims 1-19 are pending. 

Claim Objections

Claims 1-19 are objected to because of the following informalities:  
Claim 1 recites …(an)… in line 13 although appears to be unnecessary.  
Claims 2-19 are subsumed because of their dependence. 
Appropriate correction and/or clarification is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,669,412. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-19: While US ‘412 claims an elongated article, with amounts of components (a) (b) (c) that overlap that of the present invention, claims 1-17 arrive at the present claims 1-19 in an anticipation type manner. 

s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,920,049 in view of Grizante Redondo. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-19: A conjunction device is not claimed in US ‘049.
Grizante Redondo is directed to a conductive device comprising:
(i) one or more elements including a moving current communication medium of a metal conductor; and
(ii) a halogen free polymer composition surrounding the element(s).
One skilled in the art would have been motivated to have made the composition of US ‘049 into a conjunction device to provide a flame retardant cable. Therefore, it would have been obvious to one skilled in the art at time the invention was filed to have made a conjunction device from the composition of US 049. 
With respect to the melting temperature of component (b), Case law holds that a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963). Given that the same ethylene-octene copolymer is used in both the present invention and US ‘049, there is a reasonable basis to determine the same properties would be present. 
	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grizante Redondo et al. (US 2011/0240335) in view of Yanagawa et al. (US 2018/0371221).
Regarding claim 1: Grizante Redondo is directed to a conductive [conjuction] device comprising:
(i) one or more elements including a moving current communication medium of a metal conductor; and

(a) 5-30 wt% of a polyethylene homopolymer having a density of 0.905 to 0.970 g/cm3 ([0023] and [0026] Grizante Redondo) (equivalent to a linear very low density polyethylene composition having a density of 0.85 to 0.93 g/cm3 as determined by differential scanning calorimetry). Suitable polyethylene linear very low density polyethylene polymers include Clearflex CLB0 0.911 g/cm3 and a melting point of 123 C°. (Table 1 footnotes Clearflex CLB0) 
	(b) 5-30 wt% of an elastomer ([0026]), which includes ultralow density random ethylene octene copolymers. 
(c) 80-300 wt% based on polymeric components (a) (b) (c) of a flame retardant filler. 
The amounts of components in Grizante Redondo are based on the total weight of (a) (b) (c), while the amounts of claim 1 do not contain any basis, and is therefore given broadest reasonable interpretation. Hence, a composition comprising 25 wt% (a) 15 wt% (b) and 60 wt% (c) based on the total weight of the composition is well within the scope of both Grizante Redondo as well as the present invention, and therefore it is clear the amounts at least overlap. 
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	Grizante Redondo mentions a polyolefin elastomer of an ultra low density random ethylene octene copolymer, although doesn’t specify the Tg or Tm. 
	Yanagawa is directed to an insulated electric wire resin composition comprising an ethylene copolymer and an ethylene copolymer of octene ([0047] Yanagawa), wherein suitable ethylene octene copolymers include Engage 8842. Per the datasheet for Engage 8842, the Tg is -63 and Tm is 38 °C. One skilled in the art would have been motivated to have selected Engage 8842 as the ethylene octene copolymer of choice in Grizante Redondo since Grizante Redondo mentions suitable copolymers include Engage from Dow Chemical are suitable ([0043] Grizante Redondo). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected Engage 8842 as the ethylene octene copolymer of choice in Grizante Redondo.
Regarding claim 3: Grizante Redondo and Yanagawa doesn't specifically recite an elongation at break of 300-500% as measured by IEC 60811-1501 using the conjugation device without the one or more elements. However, the composition produced in Grizante Redondo and Yanagawa is substantially identical to the composition produced in the instant invention, as discussed above regarding claim 1.  
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Grizante Redondo and Yanagawa suggests a composition having an elongation at break of 300-500% as measured by IEC 60811-1501 using the conjugation device without the one or more elements. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 4: The polyethylene includes at least one of a linear low density polyethylene ([0044]). Selection of two linear low density polyethylene is therefore taught when one more than one is selected, and is well within the scope of Grizante Redondo.
Regarding claims 5-6: Per the datasheet for Engage 8842, the density is 0.857 g/cm3.
Regarding claim 7: Per the datasheet for Engage 8842, the polyolefin-elastomer has a value of ShoreD hardness of 11. 
Regarding claim 9: Suitable fillers include aluminum trihydrate (also known as aluminum hydroxide) and magnesium hydroxide ([0046] Grizante Redondo).
Regarding claim 11: The composition does not contain a plasticizer.
Regarding claim 12: While a high density polyethylene homopolymer having a density of 0.94 or higher, it is listed among a list of options. Hence, selection of a composition that does not contain a high density polyethylene homopolymer is well within the scope of Grizante Redondo.
Regarding claim 13: The polymer composition surrounds the elements to provide a sheath for mechanical protection of the elements. ([0067] Grizante Redondo). 
Regarding claim 14: The polymer composition is obtained or obtainable from compounding and extruding the components (a) (b) (c) of claim 1. 
Regarding claim 15: Grizante Redondo and Yanagawa doesn't specifically recite an elongation at break of 300-500% as measured by IEC 60811-1501 using the conjugation device without the one or more elements. However, the composition produced in Grizante Redondo and Yanagawa is substantially identical to the composition produced in the instant invention, as discussed above regarding claim 1.  
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Grizante Redondo and Yanagawa suggests a composition having an elongation at break of 300-500% as measured by IEC 60811-1501 using the conjugation device without the one or more elements. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 16: The strength at break is 13.3 in Example 5 measured by CEI EN 60811-1-1 ([0085] Grizante Redondo) (equivalent to measured by IEC 60811-501 using the conjugation device without the one or more elements).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 1 as applied to claim 1 above, and further in view of Park et al. (US 2009/0090536). 
Regarding claim 2: Grizante Redondo discloses antioxidants, although doesn’t mention any specific amount.
Park is directed to a halogen free flame retardant composition for making wire and cable comprising polyolefins. Examples 1-6 comprise 3 wt% antioxidant and 2 wt% of a silane coupling agent (Table 1 Park). One skilled in the art would have been motivated to have included these amounts of antioxidant and coupling agent in Grizante Redondo for improved tensile and heat resistance ([0027] Park) and improved physical properties ([0043] Park). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included these amounts of antioxidant and coupling agent in Grizante Redondo.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grizante Redondo and Yanagawa as applied to claim 1 above, and further in view of Tai et al. (US 2012/0261163). 
Regarding claim 8: Grizante Redondo discloses extrusion, although doesn’t mention any specific extrusion temperature.
. 


Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grizante Redondo and Yanagawa as applied to claim 1 above, and further in view of Tanaka et al. (US 2017/0004906). 
Regarding claim 10: Grizante Redondo doesn’t mention an outer diameter. 
Tanaka is directed to an insulated wire having an outer diameter of 8 mm ([0088] Tanaka). One skilled in the art would have been motivated to have selected an outer diameter of 8 mm in Grizante Redondo to produce an insulated cable wire. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made selected an outer diameter of 8 mm in Grizante Redondo.
Regarding claim 19: Grizante Redondo doesn’t mention an outer diameter. 

Grizante Redondo and Yanagawa doesn't specifically recite the conjugation device passes the alternate bending test according to EN 50396 with 30,000 cycles. However, the composition produced in Grizante Redondo and Yanagawa is substantially identical to the composition produced in the instant invention, as discussed above regarding claim 1.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Grizante Redondo and Yanagawa suggests the conjugation device passes the alternate bending test according to EN 50396 with 30,000 cycles. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grizante Redondo and Yanagawa as applied to claim 1 above, and further in view of Hoon et al. (WO 2011/129657). 
The machine translation of WO 2011/129657 is provided with this office action. 
Regarding claim 18: The combination of Grizante Redondo and Yanagawa mentions aluminum hydroxide filler, although doesn’t elaborate any specific aluminum hydroxide filler.
Hoon is directed to a high purity fine precipitated aluminum hydroxide having a purity of 99% (p. 2 Hoon). One skilled in the art would have been motivated to have selected the high purity fine precipitated aluminum hydroxide having a purity of 99% as the aluminum hydroxide of choice in Grizante Redondo since the process of preparing it  is environmentally friendly low cost and high purity (abstract Hoon). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have 

Claim 17 is free of the art. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768